DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electric control unit, first recited in claim 32
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Electric control unit: the combination of a 16-channel integrated analog-front-end module, high-speed small-crosstalk multiplexer, micro- power 12-bit serial analog-to-digital converter (ADC), low-power microcontroller, high-efficiency battery power management module, user interface, input-buttons, on-the- board flash storage device, real-time alarm module, wireless module, automatic tonometer pressure control, blood pressure sensor, auxiliary sensors, photodiode and laser diode electrodes, and motor driver (paragraph [0055] as filed)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16, 18, 21, 22, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13, 14, 16, 18, 21, 22, and 31 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: pressure measurements which are disclosed as being an essential part of using elasticity to augment or correct a pressure measurement. The only disclosed algorithm used to determine a blood pressure measurement “based on” an elasticity measurement also requires measurements of cardiac pulses and pressure drift (paragraph [0041]) because the elasticity is used for pressure correction (paragraph [0043]), not as a substitute measure of pressure. In the absence of these other data sources, it is not possible to perform the invention as claimed where the only data provided for determining a blood pressure measurement is a measurement of elasticity. Claim 31 calls for obtaining the necessary data, but does not indicate that it is used in the determination of the blood pressure measurement. 
Claim 16 calls for using that data to find “an arterial blood pressure”, but it is not clear how this relates to the “blood pressure measurement” as found in claim 13 – if it is the same measurement and these are additional inputs, it should be claimed and described as such. If that were the case this would resolve the issue of missing elements. 

Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: use of the additional measurements to determine an arterial blood pressure measurement. As noted above, the only disclosed determination of a blood pressure measurement using elasticity also requires additional data inputs for performing that determination, but claim 32 only indicates that the elasticity would be required to perform the determination. Claim 32 appears to call for the device to obtain the required data, but does not use it.  The Examiner also notes that resolving this issue would appear to result in claim 35 being redundant, because elasticity is disclosed as being used for correction of pressure signals, not as a replacement for them.

Claim 32 recites the limitation "the tonometer" in both lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim. It appears that this might be referencing the “tonometry device” of line 3, but also as set forth in the claim the tonometry device is not used to contact tissue, only the sensor pad/array are configured for contacting tissue, and these components are merely adjacent the tonometry device, not part of it. As such, it is entirely unclear what components are in contact with the tissue and used for measuring elasticity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 8, 10, 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an arterial blood pressure measurement based on testing sensor pressure data and reference sensor pressure data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination  of a pressure measurement from gathered data does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea obtains data sensed via the insignificant extrasolution of data gathering by means of a generic tonometry device which includes sensors (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and the components used for execution of the abstract idea itself are merely generic computing elements (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 2, 3, 5, 7, 8, 25, 26, 29 are also directed to the insignificant extrasolution activity of data gathering, claim 7 is also directed to another abstract idea of determining blood pressure from sensed data, claim 10 is directed to the postsolution activity of outputting a result using generic, well-understood, routine and conventional computing components, and claims 23, 24, 27, 28, 30 are directed to additional aspects of the abstract idea itself.

Claims 13, 14, 16, 18, 21, 22, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a pressure measurement based on a tissue elasticity from a measured distance a tonometer travels to compress an artery, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea obtains data sensed via the insignificant extrasolution of data gathering by means of a generic tonometry device which includes sensors (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and the components used for execution of the abstract idea itself are merely generic computing elements (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claim 14, 31, 21 directed to additional aspects of the abstract idea itself, claim 16 and 18 are directed to an additional abstract idea of finding blood pressure from data obtained via routine data gathering, and claim 22 is directed to the insignificant extrasolution activity of data gathering.

Claims 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining an arterial blood pressure measurement based correcting testing sensor pressure data using reference sensor pressure data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because this determination does not provide any improvement to technology, does not apply any particular treatment, does not effect any transformation, and is not applied with any particular machine beyond generally linking the abstract idea to a generic technological environment (electric control unit) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea obtains data sensed via the insignificant extrasolution of data gathering by means of a generic tonometry device which includes sensors (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and the components used for execution of the abstract idea itself are merely generic computing elements (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
Claims 33-36 also fail to provide anything significantly more, as claims 33-35 are directed to additional aspects of the abstract idea itself, with claim 35 also including the insignificant extrasolution activity of data gathering, and claim 36 being entirely directed to data gathering.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant initially addresses claim 1; the first argument is that the abstract idea of determining a pressure value from measured data is performed with a particular device. This is entirely unpersuasive. Applicant appears to have misunderstood the analysis of the claim. The abstract idea is the determination of the pressure value from the data. This is a mental process which happens to be performed by a generic processing device, which is not a particular machine. Analysis of whether the conventional pressure sensors constitute a particular machine is not appropriate, as they are not involved in the abstract idea. These components are only involved in the insignificant extrasolution activity of data gathering, such that they do not provide any meaningful limitation and do not add anything significantly more to the abstract idea itself.
Applicant then argues that the abstract idea provides an improvement to tonometry based blood pressure measurements; the Examiner notes that Applicant has not identified what part of the claimed invention provides this improvement – is it merely the use of data from an additional source which is used for correction? This is routinely performed in the art. Is there something structurally significant about the device which enables it to sense in a specific location? Nothing structural has been claimed beyond being “configured” for use on a relatively planar surface. It is entirely unclear what the improvement is or how it is reflected in the claims.
Applicant then argues that “the Office has not identified any reference disclosing this configuration.” The Examiner notes that the question of obviousness or novelty is entirely unrelated to analysis of whether an invention is directed to statutory subject matter. As is clearly set forth in MPEP 2106.05:
 [T]he search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. 
The general assertion of improvement based on whether references are applied against the claims is entirely unpersuasive, as these are unrelated concepts; the claims have been analyzed with respect to 101, and are not significantly more than an abstract idea.
Applicant repeats the arguments related to “improvement” based on novelty with respect to claim 13; these arguments remain entirely unpersuasive. Applicant also argues that the act of obtaining pressure data as part of claim 13 cannot be performed in the human mind. Again, Applicant appears to wholly misunderstand the rejection of the claims. The abstract idea as clearly identified above is the determination of a pressure measurement based on an elasticity which is derived from distance data; the act of obtaining that data is data gathering, an insignificant extrasolution activity, and does not add anything significantly more to the abstract idea itself.
Applicant’s arguments regarding the rejection of claims 32+ under 101 generally repeat the arguments directed to claims 1+ and 13+, and are equally unpersuasive. Applicant also argues that use of elasticity as part of an algorithm finding ABP is an improvement; the Examiner notes that the claims do not call for finding an absolute blood pressure, such that this supposed improvement is not found in the claims.

Conclusion
No art has been applied against the claims at this time; however, as all claims are rejected under 101 and some are also rejected under 112, none of the claims are presently allowable. The question of prior art will be revisited upon resolution of these other issues.
The prior art of record fails to anticipate or make obvious the invention of claims 1-3, 5, 7, 8, 10, 23-30 as currently presented, including, inter-alia, a device with a sensor pad configured to obtain first pressure data from a testing sensor configured to contact a region of tissue which includes a superficial temporal artery and second pressure data from a reference sensor configured to contact a reference region of tissue not including the superficial temporal artery, to correct the first pressure data using the second pressure data to generate a corrected pressure signal, and to determine an arterial blood pressure using the corrected pressure signal, in combination with all other limitations in the claims.
The prior art of record fails to anticipate or make obvious the invention of claims 13, 14, 16, 18, 21, 22, 31 as currently presented, including, inter-alia, determining a blood pressure measurement based on elasticity of tissue surrounding a superficial temporal artery determined from a compression distance defined as an axial distance a tonometer travels upon contacting the tissue, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 32-36 as currently presented, including, inter-alia, a tonometry device with a sensor pad configured to obtain first pressure data from a testing sensor configured to contact a region of tissue which includes a superficial temporal artery and second pressure data from a reference sensor configured to contact a reference region of tissue not including the superficial temporal artery, and configured to determine a blood pressure measurement based on elasticity of tissue surrounding a superficial temporal artery determined from a compression distance defined as an axial distance some other tonometry device travels upon contacting the tissue, in combination with all other limitations in the claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791